DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities:  The claimed limitation “polarization beam splitter combiner” in lines 10-11 of claim 1 should be changed to “polarization beam splitter/combiner”.  The claimed limitation “and the Faraday mirror” in line 12 of claim 6 should be deleted. The claimed limitation “the Y polarization” in line 8 of claim 11 should be changed to “the V polarization”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos et al. (2014/0153084).

Regarding claim 1, Papadopoulos et al. disclose: a semiconductor optical amplifier module exhibiting low polarization dependent gain characteristics, said module comprising: an input port (port connected to source 1) for receiving a signal and an output port (port that outputs signal S1) for outputting an amplified signal (S1) (Fig. 1, [0062]); an optical circulator (2) in optical communication with the input port, the output port, and a splitter/combiner (3) (Fig. 1, [0062]), said circulator (2) configured to direct optical signals between the input port, the output port, and the splitter / combiner (3) (Fig. 1, [0062]); and a pair of semiconductor optical amplifiers (A1, A2), each having a first port (left port of optical amplifiers A1 and A2) and a second port (right port of optical amplifiers A1 and A2), the first port of each optically connected to the beam splitter/combiner, and the second port of each optically connected to one another (Fig. 1, [0062]).
Papadopoulos et al. do not disclose in Fig 1: a dual-polarization signal; a polarization beam splitter/combiner.
However, Papadopoulos et al. disclose in Fig. 2: a dual-polarization signal (Fig. 2, [0066]); a polarization beam splitter/combiner (31) (Fig. 2, [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Papadopoulos by replacing the splitter/combiner (3, Fig. 1) with the polarization beam splitter/combiner (31, Fig. 2) in order to use polarization states to differentiate the path followed by the secondary beams.

Regarding claim 2, Papadopoulos as modified disclose: configured such that an H polarization of the dual-polarization signal is amplified by one of the semiconductor optical amplifiers traversing that amplifier in a first direction and amplified by the other one of the semiconductor optical amplifiers traversing that other amplifier in an opposite direction (first secondary beam H1 traverses optical amplifier A1 in a first direction and is amplified by optical amplifier A1 to form beam H’1, then traverses optical amplifier A2 in a second opposite direction to form twice amplified beam H’’1) (Fig. 1, [0063], [0066]).

Regarding claim 3, Papadopoulos as modified disclose:  configured such that an V polarization of the dual-polarization signal is amplified by one of the semiconductor optical amplifiers traversing that amplifier in a first direction and amplified by the other one of the semiconductor optical amplifiers traversing that other amplifier in an opposite direction (second secondary beam H2 traverses optical amplifier A2 in a first direction and is amplified by optical amplifier A2 to form beam H’2, then traverses optical amplifier A1 in a second opposite direction to form twice amplified beam H’’2) (Fig. 1, [0063], [0066]).

Regarding claim 4, Papadopoulos as modified do not disclose: an optical pigtail, connecting the second port of each optical amplifier to one another.
However, Papadopoulos discloses: Sagnac interferometer uses optical components in free space or with optical fiber to form an optical loop ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Papadopoulos by connecting the second port of each optical amplifier to each other using an optical fiber because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a semiconductor optical amplifier module exhibiting low polarization dependent gain.

Regarding claim 5, Papadopoulos as modified do not disclose: wherein the optical pigtail introduces a transmission delay in optical signals from one semiconductor optical amplifier to the other semiconductor optical amplifier, said transmission delay configured such that it is longer than a carrier lifetime of the semiconductor optical amplifiers.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical amplifier module comprising an optical pigtail connecting the second port of each optical amplifier, the length of the optical pigtail controlling the transmission delay from one optical amplifier to the other optical amplifier. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for transmission delay by routine experimentation.

Regarding claim 11, Papadopoulos as modified disclose: the dual-polarization optical signals include an H polarization and a V polarization, the semiconductor optical amplifier includes first and second individual semiconductor optical amplifiers wherein the H polarization is amplified by the first semiconductor optical amplifier while traversing it in a first direction, and then amplified by the second semiconductor optical while traversing it in a second direction, wherein the second direction is opposite to the first direction, the Y polarization is amplified by the second semiconductor optical amplifier while traversing it in a third direction, and then amplified by the first semiconductor optical while traversing it in a fourth direction, wherein the fourth direction is opposite to the third direction (Papadopoulos, Fig. 1, [0063], [0066]).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Deventer (5,295,016) in view of Papadopoulos et al. (2014/0153084).

Regarding claim 6, Van Deventer discloses: an improved optical amplifier module exhibiting low polarization dependent gain comprising: an input port (is) for receiving a signal and an output port (os) for outputting an amplified signal (Fig. 1, col 3, lines 4-33); an optical circulator (C) in optical communication with the input port, the output port, and a semiconductor optical amplifier (OA) (Fig. 1, col 3, lines 4-33), said circulator configured to direct optical signals between the input port, the output port, and the semiconductor optical amplifier (Fig. 1, col 3, lines 4-33); the semiconductor optical amplifier having a first port (left port) and a second port (right port), the first port optically connected to the optical circulator (C), the second port optically connected to a mirror (mirror S) (Fig. 1, col 3, lines 4-33); and the Faraday mirror.
Van Deventer does not disclose: a dual-polarization signal, amplified dual-polarization signal; dual polarization semiconductor optical amplifier; a Faraday mirror.
Papadopoulos et al. disclose: a dual-polarization signal (Fig. 2, [0066]); a Faraday mirror (Faraday rotator 42, and return mirror 43) (Fig. 4, [0070]). t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Van Deventer by inputting a dual-polarization signal and replacing the mirror with a Faraday mirror because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a semiconductor optical amplifier module exhibiting low polarization dependent gain.

Regarding claim 7, Van Deventer as modified disclose: wherein the Faraday mirror is configured to rotate polarizations of optical signals directed thereto by the dual- polarization semiconductor optical amplifier by substantially 90 degrees before reflecting the rotated polarization signals back to the dual-polarization semiconductor optical amplifier (double passage induces a rotation of 90 degrees of each beam) (Papadopoulos, Fig. 4, [0070]).

Regarding claim 8, the apparatus of claims 1 and 6 discloses the claimed method (see the rejection of claims 1 or 6).

Regarding claim 9, Van Deventer as modified disclose: the dual-polarization optical signals are reflected by a Faraday mirror after being directed through the semiconductor optical amplifier the first time, but before being directed through the semiconductor optical amplifier the second time (Papadopoulos, Fig. 4, [0070]).

Regarding claim 10, Van Deventer as modified disclose: the Faraday mirror rotates individual polarizations of the dual -polarization optical signals by substantially 90 degrees upon reflection thereby (double passage induces a rotation of 90 degrees of each beam) (Papadopoulos, Fig. 4, [0070]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barnard et al. (5,280,549), Flanders et al. (2011/0051143), Ummy (2018/024834) and Yaman et al. (2018/0261971).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828